UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4736


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JUANITA CARRIE HAYNES,

                     Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia, at
Charleston. John T. Copenhaver, Jr., Senior District Judge. (2:18-cr-00261-1)


Submitted: July 31, 2020                                    Decided: September 11, 2020


Before KING, RICHARDSON, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David O. Schles, Charleston, West Virginia, for Appellant. Michael B. Stuart, United
States Attorney, Monica D. Coleman, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Juanita Carrie Haynes was convicted by a jury of conspiracy to distribute 50 grams

or more of methamphetamine and distribution of methamphetamine, in violation of 21

U.S.C. §§ 841(a)(1), 846 (2018). The district court sentenced Haynes to 108 months’

imprisonment. On appeal, Haynes contends that the district court erred by denying her

motions to suppress, for judgment of acquittal, and for a new trial. We affirm.

       In reviewing the denial of a motion to suppress, this court reviews the district court’s

“legal conclusions de novo and its factual findings for clear error, considering the evidence

in the light most favorable to the government.” United States v. Kolsuz, 890 F.3d 133,

141-42 (4th Cir. 2018). “When reviewing factual findings for clear error, [w]e particularly

defer to a district court’s credibility determinations, for it is the role of the district court to

observe witnesses and weigh their credibility during a pre-trial motion to suppress.” United

States v. Palmer, 820 F.3d 640, 653 (4th Cir. 2016) (internal quotation marks omitted)

(quoting United States v. Ali, 528 F.3d 210, 232 (4th Cir. 2008)).

       The district court found credible police officers’ testimony that Haynes knowingly

and voluntarily waived her rights under Miranda v. Arizona, 384 U.S. 436 (1966), and

accepted their reasons for failing to have Haynes waive her rights in writing. We have

reviewed the record and find no reversible error in the court’s denial of Haynes’ motion to

suppress.

       Next, Haynes contends that there was insufficient evidence to support her

convictions and that the district court therefore erred by denying her motions for judgment

of acquittal and for a new trial. We review de novo the denial of a motion for judgment of

                                                2
acquittal and the denial of a motion for a new trial for abuse of discretion. United States v.

Burfoot, 899 F.3d 326, 334, 340 (4th Cir. 2018). “We must sustain a guilty verdict if,

viewing the evidence in the light most favorable to the prosecution, the verdict is supported

by substantial evidence.” Id. at 334. “Substantial evidence is that which a reasonable

finder of fact could accept as adequate and sufficient to support a conclusion of a

defendant’s guilt beyond a reasonable doubt.” Id. (internal quotation marks omitted).

Thus, we ask whether “any rational trier of fact could have found the essential elements of

the crime beyond a reasonable doubt.” United States v. Robinson, 855 F.3d 265, 268 (4th

Cir. 2017) (internal quotation marks omitted). In conducting this inquiry, we are “not

entitled to assess witness credibility, and we assume that the jury resolved any conflicting

evidence in the prosecution’s favor.” United States v. Savage, 885 F.3d 212, 219 (4th Cir.),

cert. denied, 139 S. Ct. 238 (2018) (quoting United States v. Taylor, 659 F.3d 339, 343

(4th Cir. 2011)). “A defendant bringing a sufficiency challenge must overcome a heavy

burden. . . . [R]eversal for insufficiency must be confined to cases where the prosecution’s

failure is clear.” United States v. Palomino-Coronado, 805 F.3d 127, 130 (4th Cir. 2015)

(internal quotation marks omitted) (quoting United States v. Hoyte, 51 F.3d 1239, 1245

(4th Cir. 1995); Burks v. United States, 437 U.S. 1, 17 (1978)). We have reviewed the

record and conclude that substantial evidence supported the jury’s finding of guilt.

       Accordingly, we affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED

                                              3